MEMORANDUM **
Arizona state prisoner Reginald Ray Bulloch appeals pro se from the district court’s judgment denying his habeas petition under 28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review de novo, Turney v. Pugh, 400 F.3d 1197, 1199 (9th Cir.2005), and we affirm.
Because Bulloch has failed to challenge in his briefs the district court’s denial of his equal protection claim, we deem that claim abandoned. See Wilcox v. Comm’r, 848 F.2d 1007, 1008 n. 2 (9th Cir.1988) (applying to a pro se litigant the rule that arguments not presented in briefs are deemed abandoned).
We construe Bulloch’s presentation of uncertified issues as a renewed motion for a certificate of appealability. See 9th Cir. R. 22-1(e). So construed, we deny the motion. See Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
We decline to consider those arguments Bulloch raises for the first time on appeal. See Allen v. Ornoski, 435 F.3d 946, 960 (9th Cir.), cert. denied, — U.S. -, 126 S. Ct. 1140, 163 L.Ed.2d 944 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.